PER CURIAM.
Mary E. Long brought an action in the district court of Pinal County against Cora E. Trimble and W. H. Halliday to set aside a mortgage and to relieve property from the lien created thereby, alleging that the mortgage had been executed by one M. W. Harter, as the guardian of her estate, while she was a minor, and, having arrived at the age of majority, she had in no wise confirmed the mortgage, but had always repudiated it; that the mortgage was executed without authority of law, and was a cloud upon the title of her land. The defendant Halliday answered, setting up the facts concerning the execution of the mortgage, and asked that the court decree the mortgage as a lien upon the property. The mortgage was executed to defendant Trimble, and by her assigned to defendant Halliday. Defendant Trimble made default. Judgment was rendered by the district court for the plaintiff, Long. Defendant Halliday appealed to the supreme court.
There is no proper transcript of the record, but the clerk of the district court has certified to this court the original complaint, answer, the judgment, and minute entries. There is no statement of facts or bill of exceptions, nor any transcript of the reporter’s notes of the evidence, nor is there any assignment of error, in briefs or elsewhere. It is a well-established rule of this court, and has been repeatedly held, that without assignments of error, and no error appearing upon the face of the record, the judgment would be affirmed. There being nothing in the record to show errors at the trial, or in the findings of fact, or in the judgment, the judgment of the district court is affirmed.